DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-00-00087-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



BETTY O'NEIL AND
PAUL O'NEIL,§
	APPEAL FROM THE 114TH
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

ROBERT MCKINNEY, M.D.,
O. RAY WILSON, M.D., AND§
	SMITH COUNTY, TEXAS
THE TRINITY CLINIC,
APPELLEES



PER CURIAM
 Appellants have filed an unopposed motion to dismiss appeal, and all other parties to the
appeal have been given notice of the filing of this motion.  Because Appellants have met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.

Opinion delivered September 5, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.











(DO NOT PUBLISH)